Name: Commission Regulation (EC) NoÃ 490/2005 of 29 March 2005 on the division between Ã¢ deliveriesÃ¢ and Ã¢ direct salesÃ¢ of national reference quantities fixed for 2004/2005 in Annex I to Council Regulation (EC) NoÃ 1788/2003
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  production;  agricultural structures and production
 Date Published: nan

 30.3.2005 EN Official Journal of the European Union L 81/38 COMMISSION REGULATION (EC) No 490/2005 of 29 March 2005 on the division between deliveries and direct sales of national reference quantities fixed for 2004/2005 in Annex I to Council Regulation (EC) No 1788/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (1), and in particular Article 6(4) and Article 8 thereof, Whereas: (1) Article 6 of Regulation (EC) No 1788/2003 provides that the Member States shall establish the producers individual reference quantities; that producers may have one or two individual reference quantities, one for deliveries and the other for direct sales and that these quantities may be converted from one reference quantity to the other at the duly justified request of the producer. (2) In accordance with Article 25(1) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy on milk and milk products (2), Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Austria, Portugal, Finland, Sweden, and the United Kingdom have notified the Commission the division between deliveries and direct sales of individual reference quantities resulting from the application of Article 6(1) of Regulation (EC) No 1788/2003. (3) For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the basis for the individual reference quantities were set out in table (f) of Annex I to Regulation (EC) No 1788/2003. (4) In accordance with Article 25(2) of Regulation (EC) No 595/2004, Belgium, Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, the Netherlands, Austria, Portugal, Slovakia, Finland, Sweden, and the United Kingdom have notified quantities which have been definitively converted at the request of the producers between individual reference quantities for deliveries and for direct sales. (5) (Article 6(4) of Regulation (EC) No 1788/2003 provides that the part of the Finnish national reference quantity allocated to deliveries referred to in Article 1 of that Regulation may be increased to compensate SLOM producers, up to a maximum of 200 000 tonnes. In accordance with Article 6 of Commission Regulation (EC) No 671/95 of 29 March 1995 on the assignment of specific reference quantities to certain producers of milk and milk products in Austria and Finland (3), Finland has notified the quantities concerned for the 2004/2005 marketing year. (6) It is therefore appropriate to establish the division between deliveries and direct sales of the national reference quantities applicable for the period from 1 April 2004 to 31 March 2005 fixed in Annex I to Regulation (EC) No 1788/2003. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The division between deliveries and direct sales of the national reference quantities applicable for the period from 1 April 2004 to 31 March 2005 fixed in Annex I to Regulation (EC) No 1788/2003 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003 p. 123. Regulation amended by Regulation (EC) No 2217/2004 (OJ L 375, 23.12.2004, p. 1). (2) OJ L 94, 31.3.2004, p. 22. (3) OJ L 70, 30.3.1995, p. 2. Regulation amended by Regulation (EC) No 1390/95 (OJ L 135, 21.6.1995, p. 4). ANNEX (tonnes) Member States Deliveries Direct sales Belgium 3 231 623,120 78 807,880 Czech Republic 2 614 412,222 67 730,778 Denmark 4 454 894,257 453,743 Germany 27 768 308,989 95 518,299 Estonia 554 656,506 69 826,494 Greece 819 730,000 783,000 Spain 6 045 387,486 71 562,514 France 23 872 196,114 363 601,886 Ireland 5 390 829,642 4 934,358 Italy 10 281 085,000 248 975,000 Cyprus 141 337,000 3 863,000 Latvia 631 855,798 63 539,202 Lithuania 1 279 788,156 367 150,844 Luxembourg 268 554,000 495,000 Hungary 1 782 841,919 164 438,081 Malta 48 698,000 0,000 Netherlands 11 001 255,000 73 437,000 Austria 2 622 284,217 128 105,495 Portugal (1) 1 861 474,000 8 987,000 Slovakia 1 003 594,404 9 721,596 Finland 2 399 475,287 8 230,616 Sweden 3 300 000,000 3 000,000 United Kingdom 14 482 260,813 127 486,187 (1) Except Madeira.